ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Robert Davis has filed a complaint for a writ of procedendo. Davis argues that Judge Daniel Gaul is required to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying action of State v. Davis, Cuyahoga County Court of Common Pleas Case No. CR-447997. Judge Gaul has filed a motion for summary judgment, which we grant for the following reasons.
 {¶ 2} Initially, we find that the complaint for a writ of procedendo is procedurally defective, since Davis has failed to comply with the affidavit requirement of R.C. 2969.25. Davis is required to attach to his complaint for a writ of procedendo, an affidavit which describes each civil action or appeal filed within the previous five years in any state or federal court. Davis' failure to comply with R.C. 2969.25 warrants the dismissal of the complaint for a writ of procedendo. State ex rel. Zandersv. Ohio Parole Bd., 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594; Alford v. Winters, 80 Ohio St.3d 285, 1997-Ohio-117,685 N.E.2d 1242.
 {¶ 3} Finally, Davis' request for a writ of procedendo is moot. Attached to the motion for summary judgment is a copy of the findings of fact and conclusions of law that was journalized on April 18, 2006, in the underlying action of State v. Davis,
supra. Davis' request for findings of fact and conclusions of law is thus moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723; Stateex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163.
 {¶ 4} Accordingly, we grant Judge Gaul's motion for summary judgment. Costs to Davis. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment as required by Civ.R. 58(B).
Writ denied.
Corrigan, J., Concurs.
Blackmon, J., Concurs.